DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 3/24/2020.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rhoades White on 7/23/2021.
The application has been amended as follows: 
In the Claims:
1. A gas turbine engine comprising:
a compressor comprising a compressor discharge nozzle;
a combustor coupled to the compressor;
a turbine coupled to the combustor and the compressor;
a fluid flow passage fluidly coupling the compressor and the turbine and bypassing the combustor; and
a heat absorption device disposed 
a casing comprising an inlet and an outlet, wherein the inlet and the outlet are coupled to the fluid flow passage;
from the fluid flow passage, wherein the input bleed flow is diverted from a fluid stream of the compressor; and
a phase change material hermetically sealed within the casing, the phase change material being separated from the flow path, wherein the heat absorption device is configured to exchange heat between the phase change material and the input bleed flow to generate an output bleed flow of a different temperature than the input bleed flow and discharge the output bleed flow into the fluid flow passage to a second 

2. (Cancel) 

3. (Cancel) 

4. The gas turbine engine of claim [[3]] 1, the gas turbine engine comprising: a bleed fluid cavity formed 

5. The gas turbine engine of claim 4, wherein the bleed fluid cavity is one of a compressor discharge nozzle diffuser cavity of the compressor, a compressor rotor-stator cavity, a turbine rotor-stator cavity, a labyrinth seal, an angel wing of the turbine, or a tip shroud cavity of the compressor.

6. The gas turbine engine of claim 1, wherein the fluid flow passage comprises a conduit extended from the compressor to the turbine.

7. The gas turbine engine of claim 6, wherein the conduit is coupled to a turbine center frame at the turbine.

8. The gas turbine engine of claim 7, wherein the second 

9. The gas turbine engine of claim 6, wherein the conduit is extended from a tip shroud at the compressor to the turbine.

10. The gas turbine engine of claim 1, wherein the phase change material comprises one of a metal chloride, a metal carbonate, a metal nitrate, a metal nitrite, a metal fluoride, a metal hydroxide, a metal hydride, or a metal.

11. The gas turbine engine of claim 1, wherein the phase change material comprises a metal chloride comprising one of a lithium chloride, a magnesium chloride, a sodium chloride, a mixture of a sodium chloride and a calcium chloride, or a mixture of a sodium chloride and a potassium chloride.

12. The gas turbine engine of claim 1, wherein the phase change material comprises a metal carbonate comprising one of a lithium carbonate and a mixture of a sodium carbonate or a potassium carbonate.

13. The gas turbine engine of claim 1, wherein the phase change material comprises a metal comprising at least one of aluminum, zinc, lead, bismuth, lithium, or tin.

14. A system comprising:
a frame;
a plurality of airfoils coupled to the frame; and
at least one gas turbine engine coupled to the plurality of airfoils, wherein the at least one gas turbine engine comprises:
a compressor comprising a compressor discharge nozzle;
a combustor coupled to the compressor;
a turbine coupled to the combustor and the compressor;
a fluid flow passage fluidly coupling the compressor and the turbine and bypassing the combustor; and
a heat absorption device disposed 
a casing comprising an inlet and an outlet, wherein the inlet and the outlet are coupled to the fluid flow passage;
a flow path within the casing and extending between the inlet and the outlet, wherein the flow path directs an input bleed flow from the fluid flow passage, wherein the input bleed flow is diverted from a fluid stream of the compressor; and
a phase change material hermetically sealed within the casing, the phase change material being separated from the flow path, wherein the heat absorption device is configured to exchange heat between the phase change material and the input bleed flow to generate an output bleed flow of a different temperature than the input bleed flow and discharge the output bleed flow into the fluid flow passage to a second 
15. (Cancel) 

16. The system of claim 14, the system comprising: a bleed fluid cavity formed 

17. The system of claim 16, wherein the bleed fluid cavity is one of a compressor discharge nozzle diffuser cavity of the compressor, a compressor rotor- stator cavity, a turbine rotor-stator cavity, a labyrinth seal, an angel wing of the turbine, or a tip shroud cavity of the compressor.

18. The system of claim 14, wherein the fluid flow passage comprises a conduit extended from the compressor to the turbine.

19. The system of claim 14, wherein the phase change material comprises one of a metal chloride, a metal carbonate, a metal nitrate, a metal nitrite, a metal fluoride, a metal hydroxide, a metal hydride, or a metal.

20. A method comprising:
directing an input bleed flow from a fluid stream discharged from a compressor of a gas turbine engine to a bleed fluid cavity formed at a first of a fluid flow passage, the fluid flow passage fluidly coupling the compressor and , the fluid flow passage 
directing the input bleed flow from the fluid flow passage through a flow path extending from an inlet of a casing of a heat absorption device to an outlet of the casing of the heat absorption device 

discharging the output bleed flow back into the fluid flow passage to a second 

Allowable Subject Matter
Claims 1, 4-14 and 16-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, 14 and 20 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a phase change material hermetically sealed within a casing, wherein the phase change material exchanges heat between an input bleed and to generate an output bleed flow of a different temperature than the input bleed flow, wherein the input bleed flow comes from the compressor and the output bleed flow bypasses the combustor. 
The closest prior art of record is Yves (EP0565442) which discloses an annular wall of a premixing chamber. The annular wall having a phase change material within the wall; however the wall of Yves does not bypass the combustor. Pearson (EP3379149) also discloses the option of using a phase change material in the combustor chamber walls. Beul (EP1813781) teaches similar to Yves and Pearson about phase change materials in walls. Beul teaches about utilizing phase change materials in the walls to store thermal energy which will be progressively cooled during switch off. Other prior art dealing with phase change materials such as Ulman (US 20100157525) Riaz (US 10,415,474) teach using phase change materials to absorb peak loads; however their art regards electronic cooling, and does not relate to the thermal damping of a bleed airflow. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741